Citation Nr: 1229523	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

When this case was previously before the Board in August 2011, the Board found that a claim for TDIU was raised as part of the increased rating claim.  The Board then remanded the TDIU claim for further development.  The case has since been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the appeal can be decided.

In its August 2011 remand, the Board directed the originating agency to arrange for the Veteran to be afforded a VA examination to determine the whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, alone, prevent the Veteran from maintaining substantially gainful employment.  The examiner was to provide a detailed rationale for any opinion, with references to the record.  

In compliance with the August 2011 remand, the AMC scheduled the Veteran for a general medical VA examination, as well as separate examinations for hypertension, hearing loss, tinnitus, and prostate cancer.  The examiner performing the VA examination for hypertension opined that his hypertension did not impact the Veteran's ability to work.  The examiner performing the VA examination for prostate cancer indicated that other than needing to take frequent bathroom breaks, the prostate cancer would not impact the Veteran's ability to work.  

However, the audiologist performing the audiological examination stated that while the Veteran's tinnitus would not impact his ability to work, his hearing loss would have an impact on employment.  Specifically, the examiner opined that the Veteran had difficulty understanding speech in noise, but that the hearing loss alone would preclude employment.  

The examiner performing the VA general examination opined it was less likely than not that the Veteran's service-connected disabilities alone prevented him from maintaining substantially gainful employment.  The examiner based her opinion on her review of the claims file, and explained that the necessary frequent bathroom breaks due to his prostate cancer would not preclude him from employment.  Further, the examiner commented that the Veteran had been gainfully employed until his retirement in 2002.  With respect to the impact on employment of the Veteran's other service connected disabilities, the examiner referred to muscle, scars, dental, and audiological examinations.  

The Board finds that this opinion is inadequate for adjudication purposes.  Under VA laws and regulations, a total disability rating based on individual unemployability may be assigned upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

In forming the opinion, the general VA examiner not only failed to address the audiologist's opinion that the Veteran's hearing loss had some impact on his ability to work, but solely referred to other examinations with regard to each individual disability as the basis for her opinion.  Unfortunately, there is no evidence in the record of any current muscle, scars, and dental examinations, thus it is unclear as to which examinations the examiner was referring.  Moreover, while the VA examiner concluded that the Veteran was not precluded from employment due to his service-connected disabilities, the rationale provided suggests the examiner's opinion was based solely on the affect the service-connected prostate cancer had on employment, and not the affect of the Veteran's global disability picture on his employment, as related to his service-connected disabilities.  

Therefore, as the October and November 2011 VA examination opinions are not adequate for adjudication purposes, they are not in compliance with the Board's remand directive.  As such, further remand is required.  In this regard the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

Upon remand, the Veteran should be afforded a VA examination in order to accurately assess the severity, symptomatology, and manifestations of all his disabilities.  The VA examiner must address the current impact of the all appellant's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at a VA health-care facility if the evidence of record does not contain adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should schedule the Veteran for a VA examination to ascertain the impact of the Veteran's global disability picture related to his service -connected disabilities on his ability to maintain substantially gainful employment.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities taken together, but without reference to any non-service-connected disability, prevent him from maintaining substantially gainful employment.  The examiner should provide a detailed rationale, with reference to the record, for the opinion.

2. The RO or the AMC should undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the appellant's claims in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

